                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO
                           U.S. Magistrate Judge S. Kato Crews



Civil Action No. 18-cv-00789-RBJ-SKC

WYATT T. HANDY, JR.,
ASHLEE M. HANDY,

         Plaintiffs,
v.

TERA L. FISHER, AND
BRANDON H. JOHNSON

         Defendants.

______________________________________________________________________

        ORDER RE: PLAINTIFFS’ SECOND MOTION TO COMPEL [#76]
______________________________________________________________________

         This order address pro se Plaintiffs Wyatt and Ashlee Handy’s Second Motion to

Compel Discovery (“Motion”) [#76]. 1 The Motion was referred to this Court. The Court has

considered the Motion, Defendants’ response [#79], and Plaintiffs’ reply [#82]. 2 No

hearing is necessary to resolve the Motion.

                          A. FACTS PERTINENT TO THE MOTION

         The Court summarizes the facts using Judge Jackson’s description from his prior

order [#47]: Plaintiffs were driving along Highway 285 to visit a friend in Conifer, Colorado



1   The Court uses “[#__]” to refer to applicable documents from the CM/ECF docket.
2Because Plaintiffs are unrepresented, the Court has construed their pleadings liberally.
Haines v. Kerner, 404 U.S. 519, 520-21 (1972).


                                              1
in the early morning of April 14, 2016 when the alleged incident occurred. Three people

were in the vehicle: Mrs. Handy, who is white, was driving; Mr. Handy, who is black, was

the front seat passenger; and an unidentified white female passenger sat in the backseat

behind Mrs. Handy. At approximately 12:43 a.m. Plaintiffs stopped in the parking lot of

the 24-hour Kum and Go convenience store in Conifer to reprogram their GPS

navigational unit. As Plaintiffs pulled into the Kum and Go located off Highway 285, they

noticed Deputy Fisher’s (“Fisher”) patrol vehicle parked in the convenience store’s parking

lot. Mr. Handy alleges that he made eye contact with Fisher as Plaintiffs’ vehicle pulled

into the Kum and Go parking lot.

       Within one minute of parking, Plaintiffs allege that Fisher repositioned her patrol

car behind Plaintiffs’ vehicle and activated her emergency lights. Because Plaintiffs’ car

faced the Kum and Go building, Plaintiffs were boxed in and unable to move their car.

Apparently, Fisher radioed for backup because within “seconds,” several additional

officers arrived. Deputy Johnson (“Johnson”) was one of those officers. With backup in

place and their weapons drawn, Fisher approached the driver’s side of the vehicle and

Johnson approached the passenger’s side. Fisher asked Mrs. Handy for her license,

insurance, and registration. Mrs. Handy complied with the request, and then she

explained that she pulled over to reprogram her GPS. Fisher then asked Mr. Handy for

his identification “in a hostile manner.” Mr. Handy initially refused to produce identification,

but he eventually complied after Defendants made clear that he would be arrested if he

did not produce identification. Defendants did not request identification from the backseat




                                               2
passenger. Defendants released Plaintiffs after verifying there were no outstanding

warrants pending against them.

       Plaintiffs brought this action alleging two 42 U.S.C. § 1983 claims against

Defendants. First, Plaintiffs alleged an unlawful seizure in violation of the Fourth

Amendment. Second, they asserted that Defendants racially profiled Mr. Handy in

violation of the Equal Protection Clause of the Fourteenth Amendment. The Court

dismissed Plaintiffs’ Equal Protection Clause claim for failure to state a claim upon which

relief can be granted and dismissed all official capacity claims. [#47.] Only Plaintiffs’ claim

for unlawful seizure in violation of the Fourth Amendment remains against the Defendants

in their individual capacities.

                                         B. ANALYSIS

       The written discovery requests at issue include: Interrogatory Nos. 2, 3, 4, 5, and

14, to Fisher; and Requests for Production of Documents 15, 16, and 23, to Fisher and

Johnson. They are addressed, in turn, below.

1.     Legal Standards

       The scope of discovery in federal court is broad:

       Parties may obtain discovery regarding any nonprivileged matter that is
       relevant to any party’s claim or defense and proportional to the needs of the
       case, considering the importance of the issues at stake in the action, the
       amount in controversy, the parties’ relative access to relevant information,
       the parties’ resources, the importance of the discovery in resolving the
       issues, and whether the burden or expense of the proposed discovery
       outweighs its likely benefit. Information within this scope of discovery need
       not be admissible in evidence to be discoverable.

Fed. R. Civ. P. 26(b)(1) (emphasis added). Rule 26 permits discovery regarding any

nonprivileged matter that is relevant to any party’s claim or defense, while the proportional


                                              3
needs of the case serve as guardrails for further reasonably tailoring the scope of

discovery. Id. The Court may limit the scope of discovery to protect a party from undue

burden or expense. Fed. R. Civ. P. 26(c)(1).

         Rule 37 of the Federal Rules of Civil Procedure provides that “[a] party seeking

discovery may move for an order compelling . . . production” if the other party fails to

produce requested information. Fed. R. Civ. P. 37(a)(3)(B). The moving party bears the

burden of proof. EchoStar Commc’ns. Corp. v. News Corp., 180 F.R.D. 391, 394 (D. Colo.

1998). The moving party must prove the opposing party’s responses are incomplete.

Daiflon Inc. v. Allied Chem. Corp., 534 F.2d 221, 227 (10th Cir. 1976); Equal Rights Ctr.

v. Post Props., 246 F.R.D. 29, 32 (D.D.C. 2007). Additionally, when the relevance of a

discovery request is not apparent on the face of the request, the proponent of that

discovery bears the burden of making an initial showing of relevance. See Thompson v.

Jiffy Lube Int'l, Inc., No. 05–1203–WEB, 2007 WL 608343, at *8 n.20 (D. Kan. Feb. 22,

2007).

2.       Interrogatory Nos. 2 and 3

         These interrogatories ask Fisher to:

            •   No. 2: Please explain where and how Plaintiffs’ car was positioned when it
                was parked.

            •   No. 3: Please explain where and how your car was positioned when you
                pulled up to stop Plaintiffs’ car.

         Fisher raised objections to these interrogatories and then answered them “subject

to and without waiving” her objections. In response to No. 2, she answered: “When I saw

Plaintiffs' vehicle it was parked nose-in facing the empty building at 30403 Kings Valley



                                                4
Drive, in Conifer, Colorado. Plaintiffs' vehicle was on the north side of Kum and Go,

closest to Kings Valley Drive, in a spot towards the end of the parking row.” [#76-2 at p.3.]

In response to No. 3, she answered:

       Plaintiffs' vehicle was already parked when I contacted them, so I did not
       stop them or pull them over. I parked my Sheriff’s Office vehicle at an angle
       towards the back passenger-side bumper so that Plaintiffs' vehicle was
       closer to Kings Valley Drive than my vehicle. I was trying to shine my
       vehicle's bright lights into Plaintiffs' vehicle. As a result, I was about one and
       a half car-lengths away from Plaintiffs' vehicle.

[#76-2 at p.4.]

       Plaintiffs argue that these responses are incomplete because Plaintiffs are

“requesting to know the specific storefront, where Defendants are alleging the stop took

place in front of, be identified by its unit number.” The Court disagrees. Neither of these

interrogatories request identification of a specific store front by unit number or otherwise.

Instead, they simply ask Fisher to explain how Plaintiffs’ and Fishers’ vehicles were

positioned during the stop. The Court finds that Fisher’s responses to these requests are

complete. The Court will not require any additional response from Fisher to these

interrogatories.

3.     Interrogatory Nos. 4 and 5

       These interrogatories ask Fisher to:

          •   No. 4: Please explain what was going through your mind when you decided
              to stop the Plaintiffs' car, regarding the crime you believe Plaintiffs had
              committed or were committing.

          •   No. 5: Please explain if it was something you saw Plaintiffs doing inside the
              car or was it something you saw them doing outside the car, was it just the
              car, or all the above, that aroused your suspicions to believe that a crime
              had been committed or was being committed.



                                               5
       Fisher again raised objections but answered the requests “subject to and without

waiving” her objections. In response to Interrogatory No. 4, she answered:

       I observed a vehicle (Plaintiffs' vehicle) parked late at night in front of an
       unoccupied building that had been the location of criminal activity in the past
       and was in a high crime area for Conifer, Colorado. I considered the contact
       a voluntary contact and had contacted vehicles there every time I observed
       them while on shift and was not otherwise engaged in a call. I remember
       debating about finishing my lunch before contacting the vehicle but decided
       to contact them as I felt it was part of my job.

[#76-2 at p.4.] In response to Interrogatory No. 5, she answered:

       Please see my response to Interrogatory Number 4, above. As I stated, I
       observed a vehicle (Plaintiffs' vehicle) parked late at night in front of an
       unoccupied building that had been the location of criminal activity in the past
       and was in a high crime area for Conifer, Colorado. Although I noticed the
       vehicle's brake lights come on, it was dark enough that I was not able to tell
       whether the vehicle was occupied or if the brake lights had come on
       because of the use of a remote key fob, how many people might or might
       not be inside, or their positions in the vehicle, or if it was instead parked and
       empty, which is why I parked in such a way that I could try to use the bright
       headlights on my Sheriff’s Office vehicle to see into the parked vehicle.
       Even using my bright headlights, I was not able to determine whether the
       vehicle was occupied from my Sheriff’s Office vehicle. I considered the
       contact a voluntary contact and had contacted vehicles there every time I
       observed them while on shift and was not otherwise engaged in a call. It
       was my practice to contact any vehicle I observed at that location when I
       was on-duty and not otherwise engaged with another call.

[#76-2 at p.5.]

       The Court sees nothing incomplete in these responses. These interrogatories ask

Fisher to explain her thought processes and reasons for stopping to investigate Plaintiffs.

She provided those explanations. The Court will not require any additional response from

Fisher to Interrogatory Nos. 4 and 5.




                                              6
4.     Interrogatory No. 14

       This request asks Fisher to: “Please explain how many times you (sic) been

dispatched to the vacant building or submitted reports related to criminal activities or

crimes being committed at the vacant building, prior to the traffic stop at issue here.

Submit any and all documents that support your answer to this question.”3 Fisher

responded: “I do not recall whether I had previously been dispatched to or submitted

reports regarding contacts at 30430 Kings Valley Drive.” Plaintiffs argue that this

response is evasive. The Court agrees.

       In Defendants’ response opposing the Motion, Fisher argues that when you couple

her response to Interrogatory No. 14 with her responses to Interrogatory Nos. 4 and 15,

she has effectively provided a complete response to No. 14. But Fisher’s response to No.

14 does not direct Plaintiffs to any other interrogatory responses that are responsive to

No. 14. Instead, her response to No. 14 is a simple, “I do not recall.” See Witt v. GC Servs.

Ltd. P'ship, 307 F.R.D. 554, 561 (D. Colo. 2014) (“An evasive or incomplete discovery

response will be treated as a failure to answer or respond.”). Fisher is correct that Fed.




3 Interrogatory No. 14 contains a request for production of documents in addition to the
interrogatory request. A document request coupled with an interrogatory is considered a
distinct subpart. See IOSTAR Corp. v. Stuart, 2008 WL 1924209, at *1 (D. Utah Apr. 25,
2008) (discussing that requests within interrogatories that also ask for identification of
witnesses and documents constitute three separate subparts); see also Banks v. Office
of Senate Sergeant–at–Arms, 222 F.R.D. 7, 10 (D.D.C. 2004) (“[A] demand for
information about a certain event and for the documents about it should be counted as
two separate interrogatories.”) Thus, No. 14 contains two distinct subparts because the
document request is treated as a separate interrogatory. The Court notes that Plaintiffs
have already served their limit of 30 interrogatories. Therefore, Defendants need not
respond to the distinct subpart (document request) in No. 14.


                                             7
R. Civ. P. 33(d) does not require her to produce business records that assist with

ascertaining an interrogatory answer, but Rule 33(d) does provide that if the answer to an

interrogatory may be determined by examining business records, then the answering

party has two options: (1) she can either specifically identify those records and make them

available to the opposing party in lieu of examining those records herself, or (2) she can

examine the records herself to ascertain the answer to an interrogatory. See generally

Fed. R. Civ. P. 33(d). From Fisher’s arguments, it appears there are indeed records that

exist from which an answer to No. 14 may be ascertained; however, she neither reviewed

those records herself to ascertain the answer, nor directed Plaintiffs to the specific records

from which they could derive the answer under Rule 33(d).

       As a result, the Court will compel Fisher to supplement her response to No. 14 by

either reviewing the available records herself to ascertain the answer or specifying and

producing the records to Plaintiffs from which they may ascertain the answer, as provided

by Rule 33(d).

5.     Request for Production Nos. 15 and 16

       These requests ask Defendants to produce:

          •   No. 15: Any and all documents related to Defendant Fisher's Personnel and
              Internal Affairs files and records.

          •   No. 16: Any and all documents related to Defendant Johnson's Personnel
              and Internal Affairs files and records.

       Defendants raised objections but responded “subject to and without waiving” their

objections. Their response was to direct Plaintiffs to Defendants’ respective Internal

Affairs (“IA”) files produced in response to Request for Production No. 8. These requests



                                              8
(Nos. 15 and 16) were also the subject of a prior discovery dispute where this Court

ordered Defendants to supplement their responses to these requests as indicated on the

record of those proceedings. [#65.]

       Plaintiffs contend that Defendants only supplemented their responses by providing

three IA Reports out of a total of 14 that were identified. Defendants explain (and indicate

they explained to Plaintiffs previously) that the other 11 reports identified by Plaintiffs are

not IA Reports, but rather, are CAD summaries. CAD summaries document locations to

which dispatchers send deputies or locations to which deputies air they have responded;

they are unrelated to IA Reports, according to Defendants.

       The Court has no reason to disbelieve Defendants that CAD summaries differ from

IA Reports. And Plaintiffs have made no compelling arguments to the contrary. Indeed,

Plaintiffs seem to acknowledge the distinction between these records by arguing (in

relation to Interrogatory No. 13) that “CAD/Dispatch records” should exist of Fisher’s

claimed historic contacts with other vehicles parked at the subject location. [See #76 at

p.4.] For these reasons, the Court finds that Defendants have completely responded to

these requests and will not compel any additional responses.

6.     Request for Production No. 23

       This request asks the Defendants to produce: “Any and all documents that

describe the units in detail, that Defendants Fisher and Johnson were assigned on the

night in question, to include, but not limited to, maintenance and service records of all the

equipment on the vehicles, e.g., in-car camera systems, etc.” Defendants objected to this

request as “unduly broad, overly burdensome, and seeks information that is not relevant



                                              9
to any claim or defense.” Instead of resting on these well-founded objections, however,

Defendants went on to quizzically respond that they would “supplement this response

when this information becomes available.” As a result, Plaintiffs complain that Defendants

have failed to supplement this response as Defendants said they would.

       Despite Defendants’ confusing response to No. 23, the Court nonetheless sustains

their objections. The Court agrees that No. 23 seeks information that is not relevant to

any claims and defenses in the case, and therefore, it exceeds the proportional needs of

the case. The nature, condition, and service history of the vehicles driven by Defendants

to the scene bear no logical relationship to Plaintiffs’ Fourth Amendment Unreasonable

Seizure Claim, which alleges an unlawful investigative stop. 4 Therefore, despite

Defendants’ ill-founded representation to Plaintiffs to the contrary, the Court will not

compel Defendants to respond to this request.

7.     Plaintiffs’ Request for Additional Written Discovery

       In the Motion, Plaintiffs appear to request leave to serve additional written

discovery. [#76 at p.4 (twice describing “[a]dditional information Plaintiffs would like to

seek from Defendant Fisher, based on information provided” in her responses to

Interrogatory Nos. 2-5).]

       The Scheduling Order in this case allowed Plaintiffs to serve a total of 30

interrogatories. [#57 at p.5.] Plaintiffs used their allotment of 30 interrogatories in their first


4 In their Reply, Plaintiffs argue No. 23 is relevant to show whether there were cameras
in Defendants’ vehicles. But No. 23 does not narrowly ask about cameras. Instead, it
broadly asks about “[a]ny and all documents that describe the units in detail . . . to include,
but not limited to, maintenance and service records of all the equipment on the vehicles .
. . .”


                                                10
set of interrogatories served on Defendants, serving 18 on Fisher and 12 on Johnson.

[#76-1; #76-2.] They also used their full allotment of 25 requests for production. [#57 at

p.6; #76-4.]. Thus, allowing Plaintiffs to serve additional written discovery would require

a modification to the limits established by the Scheduling Order.

       In their discretion, courts may modify a scheduling order when a movant shows

good cause for the modification. See Fed. R. Civ. P. 16(b)(4). Rather than focusing on

bad faith of the movant or prejudice to the opposing party, the “good cause” inquiry

focuses on the diligence of the party seeking amendment. Gorsuch, Ltd., B.C. v. Wells

Fargo Nat. Bank Ass’n, 771 F.3d 1230, 1240 (10th Cir. 2014); Colo. Visionary Acad. v.

Medtronic, Inc., 194 F.R.D. 684, 687 (D. Colo. 2000).

       “[W]hatever may be said for the virtues of discovery and the liberality of the federal

rules, . . . there comes at some point a reasonable limit against indiscriminately hurling

interrogatories at every conceivable detail and fact which may relate to a case.” Grynberg

v. Total, S.A., No. 03–cv–01280–WYD–BNB, 2006 WL 1186836, at *6 (D. Colo. May 3,

2006) (quoting Hilt v. SFC, Inc., 170 F.R.D. 182, 186–87 (D.Kan.1997)). “The discovery

rules provide no absolute, unharnessed right to find out every conceivable, relevant fact

that opposing litigants know . . . .” Id.

       First, the Court notes that Plaintiffs seek additional discovery requests “based on

information provided” by Fisher in her previous discovery responses. In other words,

answers she provided lead Plaintiffs to have more questions based on her answers. The

Court already allowed Plaintiffs more than the presumptive number of 25 interrogatories

when issuing the Scheduling Order. This was in consideration of Plaintiffs’ pro se status



                                             11
and Mr. Handy’s representation that Plaintiffs were not able to take depositions. The

problem for Plaintiffs is that they chose to serve their full allotment of interrogatories and

document requests with their first set of written discovery served on Defendants, rather

than holding back some of their allotted number for follow up requests. While Plaintiffs

are not lawyers, they remain held to the same standard as counsel. See Shell v. Am.

Family Rights Ass'n, 899 F. Supp. 2d 1035, 1044 (D. Colo. 2012) (“[P]ro se status does

not relieve a party of the duty to comply with the various rules and procedures governing

litigants and counsel or the requirements of the substantive law, and in these regards, the

Court must apply the same standard to counsel licensed to practice law and to a pro se

party.”). The discovery rules require “counsel in any given case to exercise professional

judgment and determine the priorities of discovery.” Grynberg, 2006 WL 1186836, at *6.

The Court does not find Plaintiffs have established good cause as a result.

       Further, one point of “additional information” Plaintiffs seek is “a photo of the

location in question, pointing out in the photo, where Plaintiffs are alleged to (sic) been

parked and the position of our vehicle and their vehicles.” [#76 at p.4.] As discussed

above, Fisher has already provided a description of her recollection of how and where the

respective vehicles were positioned at the time of her investigative stop. And Plaintiffs

attached a photo of the location as Exhibit 3 to the Motion. [#76-3.] As discussed above,

Plaintiffs asked Fisher to explain the positioning of the respective vehicles during the

investigative stop, and she provided a complete explanation. If Plaintiffs wanted Fisher to

provide her explanation in reference to a specific photo, they could have made that

request within their allotted number of written discovery requests. The additional



                                             12
information they now seek is the variety of discovery which seeks to discern “every

conceivable detail and fact which may relate to a case,” which further demonstrates the

lack of good cause supporting a modification of the Scheduling Order. Id.

        Likewise, the other point of “additional information” Plaintiffs seek is the

“CAD/Dispatch Notes, etc. of all [Fisher’s] contacts with people at the location in

question.” The Court does not find good cause for allowing these additional requests

because the information sought is not relevant or proportional to the needs of the case.

The only remaining claim in this case is Plaintiffs’ Fourth Amendment claim for

unreasonable seizure. Plaintiffs allege Fisher conducted an unlawful investigative stop.

These stops are constitutional if the officer has a reasonable suspicion supported by

articulable facts that the detainees are involved in criminal activity, even if the officer lacks

the probable cause necessary for an arrest. See Terry v. Ohio, 392 U.S. 1, 26-27 (1968);

Oliver v. Woods, 209 F.3d 1179, 1186 (10th Cir. 2000). Records of all of Fisher’s contacts

with other people at the subject location is not relevant or proportional to the claims or

defenses in this case regarding the lawfulness of Defendants’ detention and investigation

of these Plaintiffs. Grynberg, 2006 WL 1186836, at *6 (“The discovery rules provide no

absolute, unharnessed right to find out every conceivable, relevant fact that opposing

litigants know . . . .”).

                                       C. CONCLUSION

        In summary, the Court ORDERS as follows:

    1. The Motion [#76] is GRANTED IN PART: Defendant Fisher shall supplement her

        response to Interrogatory No. 14 in accordance with Fed. R. Civ. P. 33(d) by either



                                               13
     (a) ascertaining the answer to No. 14 by her review of the applicable records she

     mentioned, or, assuming the burden of deriving or ascertaining the answer will be

     substantially the same for either party, (b) specifying the records (by bates number)

     that must be reviewed and giving Plaintiffs a reasonable opportunity to examine

     those records to the extent not already produced. See Fed. R. Civ. P. 33(d).

     Defendant Fisher’s supplemental response shall be served on Plaintiffs no later

     than November 25, 2020.

  2. The Motion [#76] is DENIED IN PART: No additional response is required by

     Defendants to Interrogatory Nos. 2, 3, 4, and 5, and Requests for Production Nos.

     15, 16, and 23.

  3. The Motion is DENIED to the extent it seeks leave to request the “additional

     information” discussed above.



DATED: November 14, 2019

                                               BY THE COURT:




                                               ________________________________
                                               S. Kato Crews
                                               U.S. Magistrate Judge




                                          14
